              Case 1:20-cv-05414-RA Document 14 Filed 03/16/21 Page 1 of 4




                                 UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF NEW YORK


 LINNEA MICHAELS, MARY-KATHRYN ZONI,
 and REV. SUSAN J. McCONE                                               Docket No. 1:20-cv-05414-RA

                             Plaintiffs,
                                                                        DEFENDANTS’ NOTICE OF
          v.                                                            MOTION FOR SUMMARY
                                                                        JUDGMENT AND DISMISSAL OF
 FELLOWSHIPS AT AUSCHWITZ FOR THE                                       THE COMPLAINT
 STUDY OF PROFESSIONAL ETHICS, C. DAVID
 GOLDMAN, ANDREW EDER, ERIC MULLER,
 DEBBIE BISNO, NANCY ANGOFF, FREDERICK
 MARINO, THORSTEN WAGNER, JOHN DOES 1-
 10, and XYZ CORPORATIONS 1-10, jointly and
 severally,

                             Defendants.


TO:      James P. Gianakis, Esq.
         GIANAKIS LAW LLC
         315 Madison Avenue, 3rd Floor
         New York, NY 10017
         Attorney for Plaintiffs

         PLEASE TAKE NOTICE that Defendants Fellowships at Auschwitz for the Study of

Professional Ethics, Inc. (“FASPE”), C. David Goldman (“Goldman”), Andrew Eder (“Eder”),

Eric Muller (“Muller”), Debbie Bisno (“Bisno”), Nancy Angoff (“Angoff”), Frederick Marino

(“Marino”), and Thorsten Wagner (“Wagner”) (all referred to herein collectively as “Defendants”;

Goldman, Eder, Muller, Bisno, Angoff, Marino, and Wagner referred to herein collectively as

“Individual Defendants”), hereby move for the following relief:

         1.       Dismissal of the Complaint (Doc. 1) under Federal Rule of Civil Procedure

12(b)(2), for lack of personal jurisdiction, with respect to Defendants Eder, Muller, Bisno, Angoff,

and Marino;


                                                            1
#40104272v2<FP> - Notice of Motion for Summary Judgment and Dismissal of the Co...docx
              Case 1:20-cv-05414-RA Document 14 Filed 03/16/21 Page 2 of 4




         2.       Dismissal of the Complaint under Federal Rule of Civil Procedure 12(b)(6), for

failure to state a claim upon which relief can be granted, with respect to Defendants Muller, Bisno,

Angoff, and Marino;

         3.       Dismissal with prejudice under Federal Rule of Civil Procedure 12(b)(6) of any and

all claims asserted in the Complaint for tax fraud;

         4.       Dismissal with prejudice under Federal Rule of Civil Procedure 12(b)(6) of any and

all claims asserted in the Complaint for statutory tax fraud;

         5.       Dismissal with prejudice under Federal Rule of Civil Procedure 12(b)(6) of any and

all claims asserted in the Complaint for breaches of corporate fiduciary responsibilities;

         6.       Dismissal with prejudice under Federal Rule of Civil Procedure 12(b)(6) of any and

all claims asserted in the Complaint for violations of FASPE’s 501(c)(3) status;

         7.       Dismissal under Federal Rule of Civil Procedure 12(b)(6) of any and all claims

asserted in the Complaint for violations of labor law;

         8.       Summary judgment dismissing with prejudice any and all claims asserted in the

Complaint under Title VII of the Civil Rights Act of 1964, 42 U.S.C. §2000e et seq.;

         9.       Summary judgment dismissing with prejudice any and all claims asserted in the

Complaint under the Age Discrimination in Employment Act, 29 U.S.C. §621 et seq.;

         10.      Dismissal with prejudice under Federal Rule of Civil Procedure 12(b)(6) of any and

all claims asserted in the Complaint under the New York State Human Rights Law (“NYSHRL”)

on behalf of Plaintiff the Rev. Susan J. McCone (“McCone”);

         11.      Dismissal under Federal Rule of Civil Procedure 12(b)(6) of any and all claims

asserted in the Complaint under the NYSHRL against the Individual Defendants;




                                                            2
#40104272v2<FP> - Notice of Motion for Summary Judgment and Dismissal of the Co...docx
             Case 1:20-cv-05414-RA Document 14 Filed 03/16/21 Page 3 of 4




         12.      Dismissal under Federal Rule of Civil Procedure 12(b)(6) of any and all claims

asserted in the Complaint of retaliation for whistleblowing, with any and all such claims asserted

on behalf of McCone being dismissed with prejudice;

         13.      Dismissal under Federal Rule of Civil Procedure 12(b)(6) of any and all claims

asserted in the Complaint for breach of contract on behalf of Plaintiffs Linnea Michaels and Mary-

Kathryn Zoni;

         14.      Dismissal under Federal Rule of Procedure 12(b)(6) of any and all claims asserted

in the Complaint for breach of the duty of loyalty;

         15.      Dismissal under Federal Rule of Civil Procedure 12(b)(6) of any and all claims

asserted in the Complaint for breach of fiduciary duty;

         16.      Dismissal under Federal Rule of Civil Procedure 12(b)(6) of any and all claims

asserted in the Complaint for common law fraud;

         17.      Dismissal under Federal Rule of Civil Procedure 12(b)(6) of any and all claims

asserted in the Complaint for fraud in the inducement;

         18.      Dismissal under Federal Rule of Civil Procedure 12(b)(6) of any and all claims

asserted in the Complaint for intentional misrepresentation;

         19.      Dismissal under Federal Rule of Civil Procedure 12(b)(6) of any and all claims

asserted in the Complaint for promissory estoppel;

         20.      Dismissal under Federal Rule of Civil Procedure 12(b)(6) of any and all claims

asserted in the Complaint for estoppel;

         21.      Dismissal under Federal Rule of Civil Procedure 12(b)(6) of any and all claims

asserted in the Complaint for unjust enrichment;




                                                            3
#40104272v2<FP> - Notice of Motion for Summary Judgment and Dismissal of the Co...docx
             Case 1:20-cv-05414-RA Document 14 Filed 03/16/21 Page 4 of 4




         22.      Dismissal under Federal Rule of Civil Procedure 12(b)(6) of any and all claims

asserted in the Complaint for negligence;

         23.      Dismissal under Federal Rule of Civil Procedure 12(b)(6) of any and all claims

asserted in the Complaint for negligent misrepresentation;

         24.      Dismissal under Federal Rule of Civil Procedure 12(b)(6) of any and all claims

asserted in the Complaint for defamation;

         25.      Dismissal under Federal Rule of Civil Procedure 12(b)(6) of any and all claims

asserted in the Complaint for tortious interference with contract;

         26.      Dismissal under Federal Rule of Civil Procedure 12(b)(6) of any and all claims

asserted in the Complaint for tortious interference with prospective economic advantage;

         27.      Dismissal under Federal Rule of Civil Procedure 12(b)(6) of any and all claims

asserted in the Complaint for conversion;

         28.      Dismissal of any and all remaining claims asserted in the Complaint under 28

U.S.C. 1367(c)(3).

         PLEASE TAKE FURTHER NOTICE that in support of their motion, Defendants rely on

the following documents, submitted herewith: (1) Memorandum of Law, (2) Local Civil Rule 56.1

Statement of Material Facts, and (3) Declaration of C. David Goldman.

                                                        FISHER & PHILLIPS LLP
Dated: March 16, 2021                                   Attorneys for Defendants
                                               By:      s/David E. Strand
                                                        DAVID E. STRAND
                                                        The New York Times Building
                                                        620 Eighth Avenue, 36th Floor
                                                        New York, NY 10018
                                                        430 Mountain Avenue, Suite 303
                                                        Murray Hill, NJ 07974



                                                            4
#40104272v2<FP> - Notice of Motion for Summary Judgment and Dismissal of the Co...docx
